Citation Nr: 1125054	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-38 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for gastroesophageal reflux disease (GERD), currently assigned a 10 percent evaluation.

2.  Entitlement to an initial compensable evaluation for teeth erosion for the period from November 22, 2006, to February 1, 2009.

3.  Entitlement to an effective date earlier than November 22, 2006, for the grant of service connection for GERD.

4.  Entitlement to an effective date earlier than November 22, 2006, for the grant of service connection for teeth erosion.

5.  Propriety of severance of service connection for teeth erosion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2008, which granted service connection for GERD and teeth erosion.  In November 2008, the RO severed service connection for teeth erosion; as noted in the REMAND below, an appeal as to that determination has been initiated as well.  In March 2011, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  Subsequent to the hearing, the appeal as to the earlier effective date issue was perfected; therefore, that issue is properly before the Board at this time.

All issues involving teeth erosion are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  Since the effective date of service connection, the veteran's GERD has been essentially asymptomatic, with the constant use of prescribed medication; he does not have considerable impairment of health.  

3.  The Veteran's initial claim for service connection was received on November 22, 2006.  


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the criteria for an evaluation in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7346 (2010).

2.  The criteria for an effective date prior to November 22, 2006, for the grant of service connection for GERD have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, and of claimant's and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The issues on appeal, however, involve initial rating and earlier effective date claims; the Federal Circuit Court has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date or rating assigned by an RO in connection with a grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  In this case, adequate notice was provided in letters dated in December 2006 and January 2008, prior to the initial adjudication of the service connection claims.  He was also informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and advised of the type of evidence relevant to such a determination.  See Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  He was also provided with information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist a claimant by making all reasonable efforts to help obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  VA examinations were provided in December 2007 and August 2010; those examinations describe the disabilities in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). There is no evidence indicating that there has been a material change in the service-connected disorder since this last evaluation.  38 C.F.R. § 3.327(a).  All records identified by the Veteran have been obtained.  

At the Veteran's Travel Board hearing in March 2011, the undersigned explained the issues and the type of evidence that would be relevant to his claims, and elicited identification by the Veteran of potentially relevant evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  This evidence was submitted by the Veteran after the hearing, accompanied by a waiver of initial RO consideration. 

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Initial Rating for GERD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Id.  

Ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The veteran's GERD is rated by analogy under Diagnostic Code 7346, pertaining to hiatal hernias.  See 38 C.F.R. § 4.20 (When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.).  

Under the rating code for a hiatal hernia, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.

On a VA examination in December 2007, the Veteran had no dysphagia, pyrosis, epigastric distress or pain in the abdomen.  He had no referral of pain to the arms.  He had no hematemesis, melena, nausea, or vomiting.  He was currently taking the medication Nexium, which had eliminated his regurgitation and really controlled the acid reflux problems.  He stated that currently, he had a bad taste in the mouth early in the morning, and would occasionally have heartburn during the day, although not as often or as severe as before he starting taking Nexium.  On examination, he weighed 162 pounds, which he stated was 2 pounds above his normal weight.  He was well-nourished and well-developed although thin.  It was concluded that his GERD was controlled with medication, and did not interfere with employment.  

On a VA examination in August 2010, the Veteran's symptoms were again noted to be well-controlled on medication.  He did not have any side effects from the medication, and was essentially asymptomatic.  He became symptomatic with typical reflux symptoms if he missed medication, but this was rare, due to his compliance.  Again, he did not have dysphagia, pyrosis, or epigastric pain, nausea, or vomiting.  There were no effects on occupational function or activities of daily living.  

At his hearing, the Veteran testified that his symptoms were well-controlled with the medication Nexium.  He indicated that he was essentially asymptomatic, but stated that without Nexium, he would be unable to function.  

Thus, the medical evidence of record and the Veteran are in agreement that his symptoms of GERD are well-controlled with the medication Nexium, with no more than occasional symptoms of heartburn.  He has been on this medication for a number of years, since before the effective date of service connection.  Notwithstanding any symptoms he may have experienced prior to that, the manifestations present during the appeal period, from November 2006 to the present, are of primary importance in assigning a disability rating.  See Francisco, supra; Fenderson, supra; Hart, supra.  He is conscientious in taking his medication, and, despite the absence of significant symptom, the requirement that he take this medication on a continuous basis warrants the 10 percent rating currently in effect.  In this regard, the Board finds the Veteran's statements that he becomes symptomatic when he fails to take the medication to be credible.  In the absence, however, of symptoms productive of considerable impairment of health, a rating in excess of 10 percent is not warranted.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  As noted above, the Board finds that the 10 percent rating in effect contemplates the constant use of medication to control his symptoms.  Otherwise, all symptoms are contemplated by the rating code.  He has not missed work due to GERD during the appeal period, or been hospitalized due to the condition.  Thus, the rating criteria are adequate to describe his impairment due to GERD, and, consequently, the question of an extraschedular evaluation is not raised.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, there is no evidence suggesting that the criteria for a higher rating were shown for any identifiable time during the appeal period, i.e., from November 2006 to the present; thus "staged ratings" are not applicable.  A question as to which of two evaluations to apply has not been presented, and the disability picture does not more nearly approximate the criteria required for the next higher rating.  38 C.F.R. § 4.7 (2010).  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Earlier Effective Date

The Veteran contends that service connection for GERD should be effective immediately upon his discharge in service, because he suffered from this conditions continuously since service.  He states the Navy failed in its duty to notify him of his right to file a VA claim.  

The Veteran's initial claim for VA compensation was received November 22, 2006.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.  Specifically, the effective date of an award of compensation is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  The effective date may be the day following separation from service, only if the claim is received within one year after separation from service.  Id.  In this regard, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2010); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  No communication indicating a belief in entitlement to a benefit was received prior to November 2006.  VA medical records cannot constitute an informal claim unless service connection has previously been established, or has been denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and (b)(1) (2009).  

In particular, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  

The Veteran states that he did not file a claim earlier because he was unaware of his entitlement.  The law, however, does not provide for an earlier effective date in these circumstances.  It must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  Unfortunately, absent a claim, there is no basis on which to grant an earlier effective date in this case.  Because the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

An initial evaluation in excess of 10 percent for GERD is denied.

An effective date earlier than November 22, 2006, for the grant of service connection for GERD is denied.


REMAND

Entitlement to service connection for teeth erosion was severed by the RO in a November 2008 rating decision, based on a VA examination which concluded that his tooth erosion was less likely than not related to GERD.  In his substantive appeal concerning the other issues on appeal, the Veteran stated, "I disagree with the results of trusting the VA Doctors who do not seem to grasp the idea that if one puts tooth enamel in acid for 23 plus years, it will dissolve."  The Board finds this statement is sufficient to constitute a notice of disagreement with the severance action.  See 38 C.F.R. § 20.201 (2010).  In this regard, he has continued to present contentions pertinent to that issue, including a positive nexus opinion dated in April 2011.  

He has not been furnished a statement of the case (SOC) addressing this issue.  Where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues involving entitlement to a compensable rating and earlier effective date for the teeth erosion are deferred pending a decision as to this issue.  In this regard, a retroactive increase or additional benefit may not be awarded after basic entitlement has been terminated by severance of service connection.  38 C.F.R. § 3.400(o)(1) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  After providing any needed notification and development, furnish the Veteran and his representative with a statement of the case with regard to the issue of the propriety of severance of service connection for teeth erosion.  The Veteran and his representative should also be informed of his appeal rights and of the actions necessary to perfect an appeal on this issue.  This issue should only be returned to the Board if the appeal is perfected.

2.  Thereafter, take appropriate action on the issues of entitlement to a compensable rating and earlier effective date for service connection for teeth erosion, based on whether the above appeal is perfected.  See 38 C.F.R. § 3.400(o)(1), quoted above.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the last SSOC and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


